Citation Nr: 0411979	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of crush injury, right foot.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of crush injury, left foot.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, right hand.

4.  Entitlement to service connection for a left hand injury.

5.  Entitlement to service connection for a left elbow 
injury.

6.  Entitlement to service connection for a left shoulder 
injury.

7.  Entitlement to service connection for a left hip injury.

8.  Entitlement to service connection for a left knee injury.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
residuals of a right foot injury, residuals of a left foot 
injury, and degenerative joint disease of the right hand and 
assigned 10 percent evaluations effective July 14, 2000.

The issues of increased initial evaluations for residuals of 
right and left foot crush injuries and entitlement to service 
connection for a left knee disability are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right 
hand has resulted in no ankylosis of any joint of any finger 
or the thumb, and no limitation of motion of any finger to a 
degree of limitation of flexion to less than within 1 inch of 
the transverse fold of the palm or of the thumb to less than 
within 1 inch of each fingertip. 

2.  There is no medical evidence of a nexus between the 
veteran's left hand disability and any incident of service.

3.  There is no medical evidence of a nexus between the 
veteran's left elbow disability and any incident of service.

4.  There is no medical evidence of a nexus between the 
veteran's left shoulder disability and any incident of 
service.

5.  There is no medical evidence of a nexus between the 
veteran's left hip disability and any incident of service.

6.  There is no medical evidence of a causal link between the 
veteran's current tinnitus and any incident of service.

7.  The service medical records show that the veteran was 
treated for injuries incurred in a motor vehicle accident in 
Novemebr 1977; the veteran has a diagnosis of PTSD based on 
stressors including a motor vehicle accident in service. 




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease, right hand have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5223 (as in effect prior to and from August 26, 
2002).

2  Service connection for a left hand injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).

3.  Service connection for a left elbow injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).

4.  Service connection for a left shoulder injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).

5.  Service connection for a left hip injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).

6.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).

7.  Service connection for PTSD is warranted.   38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The veteran filed a claim for the above-cited disabilities 
and increased initial evaluations in 2000.  In March 2001, 
the RO sent the veteran a letter providing the notices 
required under the VCAA.  In the March 2001 letter, the RO 
explained the information and evidence needed to substantiate 
his claim for increased disability ratings and service 
connection claims, with specific references to what the 
evidence must show to establish an increase in the disability 
claimed and what was required to establish service 
connection.  The veteran was also advised that he needed to 
provide the name of the person, agency, or company who had 
records that the veteran believed would help in deciding the 
claim; the address of this person, agency, or company; the 
approximate time frame covered by the records; and the 
condition for which he was treated, in the case of medical 
records.  The veteran was also informed that if there were 
any private records that would support his claim, he had to 
complete the authorization form, which was provided, and the 
VA would request those records.  The letter explained what 
portion of the evidence and information would be obtained by 
VA, noting, for example, that VA would attempt to obtain such 
things as medical records, employment records, and records of 
other Federal agencies.  Finally, the veteran was asked to 
tell VA about any information or evidence he wanted VA to try 
to get for him.  The letter indicated that the VA would also 
assist the veteran by providing a medical examination or 
getting a medical opinion if necessary to make a decision.  
In addition, the veteran was informed through a March 2003 
supplemental statement of the case as to the change in the 
regulations concerning his increased evaluation for his hand 
disability.  Thus, the letter of March 2001, as well as 
several other documents sent to the veteran during the course 
of the development of the claim, provided notices as required 
under the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).



I.  Increased initial rating

Degenerative joint disease, right hand

Background

Service medical records show that the veteran was treated in 
June 1976 for complaints of loss of strength in the right 
hand.  X-rays were negative and the diagnosis was sprain, 
right thumb.  A December 1976 treatment record indicated that 
the veteran was treated for trauma to his right hand after 
striking another person.  X-rays showed fracture of the right 
5th metacarpal.  The veteran's August 1978 separation 
examination showed fracture of the right 5th metacarpal with 
sequelae.

At his March 2001 VA examination the veteran reported that in 
1974 he had his first hand injury when some heavy items fell 
on his outstretched hands and since that time, he has had 
frequent injuries to both hands, causing fractures.  He 
reported having pain every day in his hands, particularly his 
thumbs, and he had also noticed limited strength in his 
thumbs.  

The examination showed normal movements of his fingers and 
could reach the median palmar crease of his hand with all 
four fingers.  He could, with an effort, reach the medial 
border of the right hand with his right thumb, but this was 
painful.  There was some enlargement of the joints of both 
hands, but there was no other deformity.  X-rays showed 
advanced degenerative joint disease 1st carpometacarpal 
joint.

VA outpatient treatment records dated June 2002 show that the 
veteran complained of pain, swelling, and loss of strength in 
the right hand.

At his January 2003 RO hearing, the veteran testified that he 
had no grip strength, but never had surgery on his right 
hand.  He indicated that he was on pain medication for his 
hand and when he was under private care received hand therapy 
and splints to reinforce his thumbs.  He indicated that he 
got into a bar fight while in service and had his hand 
casted.  The veteran testified that while stationed in 
Iceland he had an automobile accident in which he was treated 
for his right hand among other injuries.

At his September 2003 Travel Board hearing, the veteran 
testified that his initial injury to his right hand occurred 
in 1977 and had noticed arthritic pain and loss of grip 
strength.  He reported a fine tremor in his right hand on a 
regular basis and had pain.  He also indicated that he used 
his right hand to support his cane.  The veteran indicated 
that he injured both hand when he was in a fight and when he 
was involved in a car accident in Iceland.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The service connected degenerative changes of the right knee 
is an original claim placed in appellate status by a notice 
of disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity; as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the veteran is 
right handed.

The disabilities of the veteran's fingers have been rated as 
arthritis.  As above, that disorder is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The veteran was granted service connection for his 
degenerative joint disease, right hand under Diagnostic Code 
5223.  Under that diagnostic code, an evaluation of 10 
percent was assigned whenever two fingers other than the 
index finger and thumb were favorably ankylosed.  A higher 
evaluation of 20 percent was not assigned unless the index 
and middle, ring, or little finger were favorably ankylosed.  

During the pendency of the appeal, the VA promulgated changes 
in the regulations applicable to rating ankylosis and 
limitation of motion of the hands.  See 67 Fed. Reg. 48784- 
48787 (July 26, 2002) (effective August 26, 2002 and codified 
at 38 C.F.R. § 4.71a, DC's 5219, 5223, and 5227).  Those 
changes are potentially relevant in rating the veteran's 
service-connected residuals of fractures of the right fourth 
and fifth fingers with degenerative changes and residuals of 
the left fifth finger with degenerative changes.

As discussed above, ankylosis of any finger joint has not 
been demonstrated, although pain has been reported.  Under 
the revised rating criteria for the fingers, the following 
rules are observed in classifying the severity of limitation 
of motion:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion) 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. * * * * * (5) If there is limitation of motion 
of two or combine the evaluations.

38 C.F.R. § 4.71a (as in effect August 26, 2002).

The revised rating criteria provide specific diagnostic codes 
for limitation of motion of individual digits. Under 
Diagnostic Code 5228, for either hand, limitation of motion 
of the thumb is rated 20 percent with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers; 10 percent with a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers; or 0 percent with a gap of less than one inch (2.5 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.

Under Diagnostic Code 5229, for either hand, limitation of 
motion of the index or long finger is rated 10 percent with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, and rated noncompensable with a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.

Under Diagnostic Code 5230 any limitation of motion of the 
ring or little finger is rated noncompensable.

Analysis

An initial rating higher than the current 10 percent rating, 
for degenerative joint disease of the right hand, is not 
warranted under the prior version of Diagnostic Code 5223.

The March 2001 VA examination showed normal movements of his 
fingers and could reach the median palmar crease of his hand 
with all four fingers.  He could, with an effort, reach the 
medial border of the right hand with his right thumb, but 
this was painful.  There was some enlargement of the joints 
of both hands, but there was no other deformity.  

Thus, even under the revised rating criteria, the outcome is 
essentially the same.  The examination showed normal 
movements of the fingers and could, with effort, reach the 
medial border of the right hand with his right thumb, but 
this was painful.  
Consideration has also been given as to whether an additional 
rating should be given for functional loss due to pain under 
38 C.F.R. § 4.40 (including pain on use or during flare-ups) 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

While the veteran has complained of pain and grip weakness, 
there was no limitation of motion of the digits, it is found 
that the 10 percent rating currently assigned adequately 
compensates for any potential functional loss due to his hand 
disabilities.

In summary, the preponderance of the evidence reflects that 
no greater than a 10 percent rating is warranted for the 
service connected degenerative joint disease of the right 
hand.  In addition, a "staged rating" is not warranted.

III.  Service connection

Left hand injury, left elbow injury, left shoulder injury, 
left hip injury, and tinnitusand PTSD

Background

Service medical records show no complaints, treatment, or 
diagnosis of disabilities of the left hand, left elbow, left 
shoulder, left hip, or tinnitus.  Service medical records 
show that in November 1977, the veteran was seen after he 
reported being in a motor vehicle accident 12 hours earlier.  
The veteran complained of minor pain and swelling in the left 
knee.  The examination revealed minor scrapes and abrasions 
on the left kneecap with minor swelling and no dislocation.  
The veteran had full range of motion with minor pain.  The 
impression was muscle strain  ?  ligament, tendon 
involvement.  The knee was dressed and wrapped in an Ace 
wrap.  The veteran was seen the following day with complaints 
of knee and ankle trauma due to his car accident the 
preceding day.  He reported that his knees were jammed under 
the dash and his feet went through the floorboard.  The 
veteran complained of left knee pain and pain and tenderness 
medial left knee and inferior to left patella.  He also 
complained of pain at the left lateral ankle, with mild 
edema.  The examination showed minimal edema and pain over 
the knee and lateral aspect of the ankle.  There were a few 
superficial abrasions over the knee.  X-rays of the knee and 
ankle were negative.  It was noted that the veteran received 
approximately 6 days of light duty.  Service medical records 
also show that in December 1976, the veterans' right hand was 
treated after striking another person.  No other injuries 
were reported.  The veteran's separation examination showed 
no evidence of hearing loss or tinnitus.

Outpatient treatment records from University Hospital show 
that the veteran was treated in February 1999 when he slipped 
off a chair and injured his left hip.

At his March 2001 VA examination, the veteran reported that 
his first hand injury occurred when some heavy items fell on 
his outstretched hands and, since that time, he had frequent 
injuries to both hands, causing fractures.  He indicated that 
he had pain every day in his hands, particularly his thumbs, 
and he also had noticed limited strength in his thumbs.

The veteran reported that in 1979 or 1980 he was transferring 
a heavy container of ammo with another sailor when he 
suddenly had to take the weight of the whole box, and this 
caused dislocation of his left elbow and also left shoulder.  
He indicated that no treatment was offered at the time except 
to put the elbow and the shoulder in a sling, and the medic 
on board ship reduced the dislocation in the elbow.  Since 
this time, he indicated, he has had pain and limitation of 
motion in both the elbow and the shoulder.  

The veteran reported having many minor injuries to his left 
hip, but no major one.  He indicated that he was told by an 
orthopedist at the University of New Mexico Hospital that he 
had minor arthritis in his left hip.  He reported pain on 
walking.

The examination diagnoses included: numerous injuries to both 
hands with residual fractures; x-ray of left hand showed 
advanced degenerative joint disease 1st carpometacarpal 
joint; left elbow injury with limitation of motion, no 
evidence of bony injury; left hip injured by multiple minor 
stresses with limitation of motion, likely muscular injury, 
no bony abnormality on x-ray; and left shoulder dislocation 
with residual limitation of motion, likely rotator cuff 
damage.

VA outpatient treatment records dated June 2002 indicate that 
the veteran reported multi-joint arthralgias of feet, hands 
at pip and mcp, elbows, and knees.  He indicated that he had 
extreme stiffness if sitting for a prolonged time.  It was 
noted that the veteran had significant trauma history with 
multiple injuries to all main joints of the body.  He also 
reported a bilateral hand tremor.  It was noted that the 
veteran had abnormal thyroid function in the past.

At his September 2003 Travel Board hearing, the veteran 
testified that when he hurt his right hand in a fight in 1977 
he also injured his left hand and left elbow.  He also 
indicated that he had repeated injuries to his hands while 
working in the military.  The veteran indicated that he 
received treatment for the injuries to his left hand and left 
elbow.  The veteran complained of pain in his left elbow and 
left hand.  He testified that he injured his left shoulder in 
1976 or 1977 when he was walking down the flight line and got 
snagged on his coveralls by a tow truck going by who pulled 
him off his feet, knocking him to the ground.  He also 
indicated that he had been jet blasted at his shoulders.  The 
veteran indicated that while stationed in Iceland he was 
involved in an automobile accident in which his vehicle was 
totaled and his feet went through the floorboards.  The 
veteran indicated that a truck hit him while going up a hill 
and the dashboard was crushed into his legs and the 
windshield was wrapped around his face and he had to 
extricate himself from the vehicle.  He indicated that he did 
not suffer major injuries.  

The veteran indicated that during service he fell off the 
back of a truck during cold weather and slipped on the 
ladder, catching his chin and ripping his chin open.  He 
described getting jet blasted and reported hitting his head 
six or seven times severely, but not to create fractures.  He 
indicated that he blacked out when he fell off the ladder.  
The veteran also indicated that during a training mission an 
individual fired his M-16 close to the veteran's ear causing 
him to lose his hearing for a period of time.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a left hand injury, a left elbow injury, a left shoulder 
injury, a left hip injury, and tinnitus.  The veteran's 
service medical records show no treatment or complaints for 
his left hand, left elbow, left shoulder injury, left hip 
injury, or tinnitus.  Service medical records show that in 
December 1976, the veterans' right hand was treated after 
striking another person.  No other injuries were reported.  
In addition, the service medical records show that the 
veteran reported being in a motor vehicle accident and was 
treated for his left knee and left ankle.  There is no 
medical evidence in service that the veteran incurred head 
injuries, a left hand injury, a left shoulder injury, or a 
left knee injury.  There is also no medical evidence of 
tinnitus or hearing loss while in service.  

There is no competent medical evidence establishing the 
clinical presence of injuries of the left hand, left elbow, 
left shoulder, left hip, or tinnitus during the veteran's 
period of active service, or at any time prior to 1999.  
Further, the record contains no evidence of arthritis of 
within one year of separation from service.  There is no 
competent medical evidence as to any nexus between such 
diagnoses and the veteran's service.  In this case, the 
medical evidence tends to establish that the veteran 
developed the above-cited disorders after separation from 
military service as no medical expert of record has suggested 
these disabilities originally arose during service.

The only evidence that tends to connect the veteran's 
residuals of injuries to the left hand, left elbow, left 
shoulder, left hip, and tinnitus is that offered by the 
veteran himself.  The veteran has stated that he has these 
disabilities, which are related to service, but as a 
layperson, he is not qualified to present his own medical 
opinion statements.  See Pearlman v. West, 11 Vet. App. 443, 
447 (1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992)].  Thus, his testimony, by itself, is 
insufficient to warrant an award of service connection for 
injuries of the left hand, left elbow, left shoulder, left 
hip, and tinnitus.

In short, for the reasons and bases discussed above, it is 
concluded that the preponderance of the probative and 
credible evidence indicates that the veteran's left hand, 
left elbow, left shoulder, left hip, and disabilities and 
tinnitus are not a result of any in-service disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Therefore, his claim for service connection for injuries of 
the left hand, left elbow, left shoulder, left hip, and 
tinnitus must be denied.

With regard to the claim for service connection for PTSD, the 
VA examination of March 2001 includes a diagnosis of the 
disorder.  The examination report refers to multiple 
stressors, including the veteran's motor vehicle accident of 
November 1977.  The accident of Novemebr 1977 is corroborated 
by the service medical records, which include reports of the 
treatment the veteran received following the accident in 
1977.  As there is a diagnosis of PTSD based on a stressor 
that is corroborated by entries in the service medical 
records, the grant of service connection for PTSD is 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right hand is denied.

Entitlement to service connection for a left hand injury is 
denied.

Entitlement to service connection for a left shoulder injury 
is denied.

Entitlement to service connection for a left hip injury is 
denied.

Entitlement to service connection to tinnitus is denied.

Entitlement to service connection for PTSD is granted.

REMAND

VA outpatient treatment records concerning the veteran's feet 
dated April to August 2003 were submitted after the appeal 
had been certified to the Board.  The veteran has not waived 
RO consideration of this matter; therefore, the evidence is 
remanded to the RO for appropriate action.  See 38 C.F.R. § 
20.800, 20.1304 (2003); Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The veteran had also been treated for his left knee in 
November 1977 after a motor vehicle accident.  The veteran 
has not had a VA examination to determine the etiology of his 
current left knee disability.

Accordingly the case is remanded to the RO for the following:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of his left knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  List the diagnoses of all 
current disorders of the veteran's left 
knee.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease or 
injury the veteran had in service.


2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the veteran's claims 
with consideration of all the evidence.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



